TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT Date28 May 2008 DYKER MARITIME CORP. as Borrower - and - COMMERZBANK AG as Lender LOANAGREEMENT relating to a facility of up to US$12,500,00 to refinance m.v. “CARIBE MAIDEN” INDEX Clause Page 1 INTERPRETATION 1 2 FACILITY 11 3 DRAWDOWN 11 4 INTEREST 12 5 INTEREST PERIODS 13 6 DEFAULT INTEREST 13 7 REPAYMENT AND PREPAYMENT 14 8 CONDITIONS PRECEDENT 15 9 REPRESENTATIONS AND WARRANTIES 16 10 GENERAL UNDERTAKINGS 18 11 CORPORATE UNDERTAKINGS 20 12 INSURANCE 21 13 SHIP COVENANTS 25 14 SECURITY COVER 28 15 PAYMENTS AND CALCULATIONS 30 16 APPLICATION OF RECEIPTS 30 17 EARNINGS 31 18 EVENTS OF DEFAULT 31 19 FEES AND EXPENSES 35 20 INDEMNITIES 36 21 NO SET-OFF OR TAX DEDUCTION 37 22 ILLEGALITY, ETC 38 23 INCREASED COSTS 39 24 SET-OFF 40 25 TRANSFERS AND CHANGES IN LENDING OFFICE 40 26 VARIATIONS AND WAIVERS 41 27 NOTICES 42 28 SUPPLEMENTAL 43 29 LAW AND JURISDICTION 44 SCHEDULE 1DRAWDOWN NOTICE 45 SCHEDULE 2CONDITION PRECEDENT DOCUMENTS 45 SCHEDULE 3FINANCIAL COVENANTS 45 SCHEDULE 4FORM OF COMPLIANCE CERTIFICATE 45 EXECUTION PAGE 45 THIS AGREEMENT is made on2008 BETWEEN (1) DYKER MARITIME CORP. as Borrower; and (2) COMMERZBANK AG as Lender. BACKGROUND The Lender has agreed to make available to the Borrower a facility of up to Twelve million five hundred thousand Dollars ($12,500,000) for the purpose of refinancing the acquisition cost of m.v. “CARIBE MAIDEN”. IT IS AGREED as follows: 1 INTERPRETATION 1.1 Definitions.Subject to Clause 1.5, in this Agreement: “Agreed Form” means in relation to any document, that document in the form approved in writing by the Lender or as otherwise approved in accordance with any other approved procedure specified in any relevant provision of any Finance Document; “AIG Facility” means the loan facility made available to Amoros Maritime Corp and others pursuant to the Loan Agreement dated 29 February 2008 between Amoros Maritime Corp, the Guarantor, AIG Commercial Equipment Finance Inc., and others; “Approved Manager” means Roymar Ship Management Inc. a company incorporated under the laws of New York and having a place of business at Scarsdale Plaza, Suite 308, 455 Central Avenue, Scarsdale, New York 10583, USA or such other company which the Lender may approve from time to time as the manager of the Ship; “Availability Period” means the period commencing on the date of this Agreement and ending on: (a) 30 June 2008 (or such later date as the Lender may agree with the Borrower); or (b) if earlier, the Drawdown Date or the date on which the Lender's obligation to make the Loan is cancelled or terminated; “Bank of America Facilities” means the credit facilities made available to Albermarle Maritime Corp and others pursuant to the amended and restated credit agreement dated 26 March 2008 made between Albermarle Maritime Corp, the Guarantor, Bank of America, N.A. and others; “Bareboat Charter” means the bareboat charter made or to be made between the Borrower and the Bareboat Charterer in respect of the Ship; “Bareboat Charterer” means a company to be nominated by the Borrower which is incorporated in the Philippines and owned or controlled by an affiliate of the Aboitz Jebsen group of companies, or such other company as the Borrower may nominate with the Lender’s approval which is not to be unreasonably withheld; “Berenberg Facility” means the loan facility made available to Grainger Maritime Corp pursuant to the credit facility made or to be made between Grainger Maritime Corp, the Guarantor, Joh.
